DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim limitation “a blood vessel’s” in line 2 should be amended to read –the blood vessel’s”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the abbreviated term “VA” should be defined in its first occurrence.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim limitation “a blood vessel’s” in line 2 should be amended to read –the blood vessel’s”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the abbreviated term “VA” should be defined in its first occurrence.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim limitation “a blood vessel’s” in line 3 should be amended to read –the blood vessel’s”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an illuminator” in claim 20; 
“an image analyzer” in claim 20;
“a calculator” in claim 20;
“a classifier” in claim 20;
Because this claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, claim limitation “a calculator”, “a classifier” and “an image analyser” invoke 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function.  Therefore, the Applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claim limitations, and also, the present record does not explicitly say the sufficient structure for these claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, claim limitation “a calculator”, “a classifier” and “an image analyser” invoke 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function.  Therefore, Applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claim limitations, and also, the present record does not explicitly say the sufficient structure for these claim limitations. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 15 and 20 are  rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kotanko et al. (US 2017/0119258; hereinafter Kotanko).
Regarding claim 1, Kotanko discloses a method and apparatus of assessment of access flow in hemodialysis patients by video imaging process.  Kotanko shows a method for monitoring blood vessel functionality (see abstract), the method comprising: illuminating one or more blood vessels through a patient’s skin (see par. [0018]); capturing at least one image of the blood vessels (see par. [0018]); analyzing the at least one image (see par. [0018], [0043]); and calculating a parameter associated with blood vessel functionality based upon the image analysis (see par. [0008], [0009], [0015]).

Regarding claim 2, Kotanko shows automatically detecting a location of vascular access (VA) in the at least one image (see par. [0008], [0009], [0015]).
Regarding claim 3, Kotanko shows automatically detecting a location of a fistula in the at least one image (see par. [0008], [0009], [0015]).

Regarding claim 5, Kotanko shows capturing at least one image of the blood vessels is performed by a device configured to provide an image including at least one artery (see par. [0045], and at least one vein under the patient’s skin (see par. [0008], [0043]).
Regarding claim 7, Kotanko shows calculating a parameter associated with blood vessel functionality comprises the blood vessel's spectral analysis (see abstract; [0050], [0057).
Regarding claim 8, Kotanko shows estimating a probability of failure of a blood vessel’s functionality based on the parameter (see par. [0026], [0043], [0047], [0085]).
Regarding claim 9, Kotanko shows calculating a rate of change of one or more of the parameters based on performing several measurements, at different times, of the one or more of the parameters, some of the measurements based on historical data associated with the patient retrieved from a database (see par. [0014], [0015], [0053], [0057], [0067], [0070], [0082]).
Regarding claim 10, Kotanko shows estimating a probability of failure of a blood vessel’s functionality based on the rate of change of the one or more of the parameters (see par. [0026], [0043], [0047], [0085]).
Regarding claim 11, Kotanko shows estimating a maturity of a VA based on the rate of change of the one or more of the parameters (see par. [0008], [0014], [0026], [0046]).
Regarding claim 15, Kotanko shows wherein the automatically detecting a location of vascular access (VA) in the at least one image comprises performing spectral analysis of the at least one image (see par. [0013], [0015], [0025]).
Regarding claim 20, Kotanko discloses a method and apparatus of assessment of access flow in hemodialysis patients by video imaging process.  Kotanko shows system for monitoring blood vessel functionality (see abstract), the system comprising: an illuminator configured to illuminate a patient’s blood vessels through the patient’s skin (see par. [0018]); a camera configured to capture at least one .

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBusschere et al. (US 2018/00000354; hereinafter DeBusschere).

Regarding claim 18, DeBusschere discloses assessing cardiovascular function using optical sensor.  DeBusschere teaches a method for replacing a physical examination performed by medical staff for monitoring blood vessel functionality in dialysis patients (see abstract; par. [0006]), the method comprising: producing at least one image of a patient organ instead of manually manipulating the patient’s organ (see par. [0030], [0034], [0050], [0064]); analyzing the at least one image (see par. [0030], [0034], [0050], [0064]); and classifying the patient’s status to be one of suitable for dialysis or at risk for dialysis (par. [0006], [0007], [0020], [0028], [0031], [0037]).

Regarding claim 19, DeBusschere shows illuminating one or more blood vessels through a patient’s skin (see abstract; par. [0020], [0030], [0031]), and wherein the analyzing the at least one image comprises calculating a parameter associated with blood vessel functionality based upon the image analysis (see par. [0025], [0030], [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kotanko et al. (US 2017/0119258; hereinafter Kotanko), in view of Meissner et al. (US 2009/0287066; hereinafter Meissner).
Regarding claim 4, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a physician marking a location of vascular access (VA) in the at least one image
	Meissner discloses a method for minimally invasive medical intervention.  Meissner teaches a physician marking a location of treatment location in the one image (see par. [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a physician marking a location of treatment location in the at one image in the invention of Kotanko for vascular access, as taught by Meissner, to assist in accurate placement of treatment device.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotanko et al. (US 2017/0119258; hereinafter Kotanko), in view of DeBusschere et al. (US 2018/0000354; hereinafter DeBusschere).
Regarding claim 6, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to teach wherein the illuminating one or more blood vessels through a patient’s skin comprises trans-illuminating the patient’s organ.
DeBusschere discloses assessing cardiovascular function using an optical sensor  DeBusschere teaches illuminating one or more blood vessels through a patient’s skin comprises trans-illuminating the patient’s organ (see par. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of illuminating one or more blood vessels through a patient’s skin comprises trans-illuminating the patient’s organ in the invention of Kotanko, as taught by DeBusschere, to be able to sense hemodynamics, and detect organ displacement. 

Regarding claim 16, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state measure a pulse wave parameter by detecting a pulse wave location in two images taken at different times and comparing the pulse wave location in the two images.

DeBusschere discloses assessing cardiovascular function using an optical sensor  DeBusschere teaches measuring a pulse wave parameter by detecting a pulse wave location in two images taken at different times and comparing the pulse wave location in the two images (see par. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of measuring a pulse wave parameter by detecting a pulse wave location in two images taken at different times and comparing the pulse wave location in the two images in the invention of Kotanko, as taught by DeBusschere, to be able to sense hemodynamics, and determine arterial stiffness, blood pressure and other measurements of cardiovascular function.

Regarding claim 17, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state measuring pulse wave velocity by detecting a pulse wave location in two images and dividing a distance along a center line of a blood vessel in the two images by a time difference between capturing the two images.
DeBusschere discloses assessing cardiovascular function using an optical sensor  DeBusschere teaches measuring pulse wave velocity by detecting a pulse wave location in two images and dividing a distance along a center line of a blood vessel in the two images by a time difference between capturing the two images (see par. [0051], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of measure a pulse wave parameter by detecting a pulse wave location in two images taken at different times and comparing the pulse wave location in the two images in the invention of Kotanko, as taught by DeBusschere, to be able to sense hemodynamics, and determine arterial stiffness, blood pressure and other measurements of cardiovascular function.

Claim 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Kotanko et al. (US 2017/0119258; hereinafter Kotanko), in view of Ertel et al. (US 2017/0287132; hereinafter Ertel).
Regarding claim 12, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state automatically detecting collateral veins by counting a number of veins in a specific image area in different images taken at different times.
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches automatically detecting collateral veins by counting a number of veins in a specific image area in different images taken at different times (see abstract; par. [0027], [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of automatically detecting collateral veins by counting a number of veins in a specific image area in different images taken at different times in the invention of Kotanko, as taught by Ertel, to be able to calculate and evaluate automatically. For example, collateral information may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.
Regarding claim 13, Kotanko discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state automatically detecting a location of vascular access (VA) in the at least one image comprises detect the location of the VA by detecting a meeting of a vein and an artery
Ertel discloses a method for detecting collateral information describing blood flow in collaterals blood vessel.  Ertel teaches automatically detecting a location of vascular access (VA) in the at least one image comprises detect the location of the VA by detecting a meeting of a vein and an artery (see abstract; par. [0027], [0039], [0042] [0050]; fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of automatically detecting a location of vascular access (VA) in the at least one image comprises detect the location of the VA by detecting a meeting of a vein and an artery in the invention of Kotanko, as taught by Ertel, to be able to calculate and evaluate automatically. For example, collateral information may be used to evaluate whether a patient has sufficient and hemodynamically intact collaterals to exert a positive influence on stroke treatment.
Regarding claim 14, Kotanko and Ertel disclose the invention substantially as described in the 102 rejection above, furthermore, Ertel teaches wherein the detecting a meeting of a vein and an artery is performed using a device capable of providing an image of both an artery and a vein (see abstract; par. [0027], [0039], [0042], [0050]; fig. 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793